Case: 15-11120   Date Filed: 01/11/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11120
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 5:14-cr-00010-RS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

ROBERT LEESEAN WILLIAMS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (January 11, 2016)

Before WILSON, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:
              Case: 15-11120    Date Filed: 01/11/2016   Page: 2 of 2


      Richard Summa, appointed appellate counsel for Robert Williams, has filed

a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Williams’s convictions and

sentences are AFFIRMED.




                                         2